Title: John Mathews, for Committee of Congress, to Nathanael Greene, 27 November 1780
From: Mathews, John
To: Greene, Nathanael


Editorial Note
On 23 October 1780 Congress added JM and William Sharpe to the standing committee, created 8 July 1779 “to correspond with the commanding officer of the southern department,” and prescribed that the committee should thereafter “keep a journal of their proceedings and correspondence” (Journals of the Continental Congress, IV, 807; XVIII, 963). If the committee obeyed this injunction, its journal has apparently been lost. Since most matters relating to General Gates’s (after early December 1780, General Greene’s) army were referred to other committees, Congress intended that this particular committee should be a secretarial rather than a policy-recommending group, largely limited in its function to relaying relevant actions by Congress to the commander of the troops in the South. When JM and Sharpe joined the committee, the only other member was the chairman, John Mathews (1744–1802) of South Carolina.
The letters of Mathews to General Greene, preserved among the Greene papers in the William L. Clements Library, University of Michigan, and published in Burnett, LettersEdmund C. Burnett, ed., Letters of Members of the Continental
          Congress (8 vols.; Washington, D.C., 1921–36)., Vols. V and VI, rarely make clear whether Mathews was writing as the committee’s chairman or on his own initiative. How long JM served actively on the committee is unknown. He made no mention of it in his papers. The present letter is apparently the earliest extant dispatch of the committee following JM’s appointment as a member. Although the address sheet is missing, the letter is among General Greene’s papers and was almost certainly directed to him.
 

Sir Philadelphia Novr. 27th: 1780

Inclosed is an extract of a letter of the 23d of August last lately received from Mr. John Adams. As the intelligence relates particularly to your department, we thought it necessary to be forwarded to you. This is all the foreign intelligence, worth transmitting you. As to domestic, we recollect none.
No effectual means have as yet been taken for supply[i]ng the southern army with cloathing. The Committee to whom your letter (before you left Philadelphia) was refered have made no report yet. Your letter of the 19th inst. is refered to another committee, the result, we will give you the earliest information of.
We are sir with sincere Esteem & regard yr. most Obedt Servts. By Orders of the Committee
Jno. Mathews Chairman
